Citation Nr: 1202553	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-37 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus (claimed as bilateral flatfeet).

2.  Entitlement to an initial evaluation in excess of 10 percent for psoriasis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1962 to November 1973.  The Board notes that in a February 2008 administrative decision, the Veteran's period of service from May 8, 1970 through November 26, 1973 was determined to be dishonorable for VA purposes and therefore VA benefits arising from that period of service are barred.  The Veteran did not appeal that administrative decision and it is considered final.  The Board will therefore abide by that determination in assessing the Veteran's claims on appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral pes planus, bilateral hearing loss and tinnitus, and granted service connection for psoriasis, assigning a noncompensable evaluation for that disorder.  The Veteran timely appealed his assigned evaluation for psoriasis and the denials of service connection.

During the pendency of the appeal, a December 2009 rating decision granted service connection for bilateral hearing loss and tinnitus.  No notice of disagreement has been received with respect to the initial rating assignments.  Thus, those issues are no longer in appellate status.   

Likewise, that December 2009 rating decision assigned the Veteran a 10 percent evaluation for his psoriasis, beginning March 26, 2007-the date on which he filed his claim for service connection.  The Board has recharacterized that issue on appeal in order to reflect this favorable grant of benefits.  

The Board finally notes that the Veteran has raised the issue of unemployability due to his psoriasis.  The Board has therefore taken jurisdiction over the issue of entitlement to TDIU on appeal in order to comport with the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of a claim for increased evaluation.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

The issues of service connection for bilateral pes planus and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 14, 2008, the preponderance of the evidence demonstrates that the Veteran's symptomatology associated with his psoriasis did not affect greater than 5 percent of his total body or exposed body area.

2.  Beginning August 14, 2008, the preponderance of the evidence demonstrates that the Veteran's symptomatology associated with his psoriasis affected at least 20 percent, but not more than 40 percent of his total body or exposed area.

3.  Throughout the appeal period, the Veteran's symptomatology associated with his psoriasis did not demonstrate any visible or palpable tissue loss; any gross distortion or asymmetry of a feature or paired features; or, any characteristics of disfigurement.  The Veteran is also not shown to have used any systemic therapy, such as corticosteroids or immunosuppressive drugs, for at least six weeks duration throughout the appeal period.

CONCLUSIONS OF LAW

1.  The criteria establishing an initial evaluation in excess of 10 percent for psoriasis, for the period prior to August 14, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7816 (2011).

2.  The criteria establishing a 30 percent evaluation for psoriasis, for the period beginning August 14, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7816 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased initial evaluation claim for psoriasis arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Board has considered remanding the increased evaluation issue for psoriasis for an additional VA examination in order to determine his current nature and severity of that disorder on the basis of the evidence that such a disability appears to have worsened since his last VA examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

However, the Board recognizes that the Veteran's testimony during his August 2011 hearing indicated that since treatment of the condition began in March 2011, the condition had significantly improved; prior to that time, his condition was the worst that it had been since discharge from service.  Given that the Veteran's testimony indicated significant improvement in the condition following treatment, the Board finds that a remand for additional examination at this time will not provide any additional medical evidence given the Veteran's statements as to an improved condition; such a remand at this time would only serve to perpetuate the Veteran's increased evaluation claim.  

Accordingly, the Board has taken into account the lay statements of the Veteran and his spouse in its analysis and rating of the Veteran's psoriasis, as is discussed in detail below.  Moreover, the Board acknowledges that it has assigned the disability evaluation that the Veteran has asked for in his December 2009 statement.  Such an assignment thus fully satisfies the Veteran's claim of benefits sought on appeal as to the psoriasis issue.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

The Veteran's psoriasis is currently evaluated as 10 percent disabling, effective March 27, 2006-the date on which he filed his claim for service connection.  His disability evaluation has been assigned under 38 C.F.R. § 4.118, Diagnostic Code 7816 (2011), for evaluation of psoriasis.

Under Diagnostic Code 7816, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12 month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period, a 60 percent rating is warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7816 (2011).

Additionally, under Diagnostic Code 7816, psoriasis can also be rated as disfigurement of the head, face, and neck under Diagnostic Code 7800 or for scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  The Board notes that the predominance of the Veteran's disability, from the basis of the pictures submitted and the lay and other evidence discussed below, appears to be his head, face and neck.  

Under Diagnostic Code 7800, disfigurement of the head, face, or neck is assigned a 10 percent rating where there is one characteristic of disfigurement.  A 30 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).

The eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 are: (1) a scar of 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of a scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and, (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See Id., Note (1).

The Veteran's private and VA treatment records generally demonstrate very little in the way of treatment for his psoriasis throughout the appeal period.  It appears that the Veteran has been prescribed topical steroid creams for his skin condition, but other than that does not have any treatment; he appears to merely self-manage his condition.

The Veteran underwent a VA examination of his psoriasis in February 2008.  At that time, the Veteran had been using steroid cream, Synlar, without any other medication to treat his skin condition.  The Veteran complained of itching of his skin condition.  The examiner was showed a picture of the Veteran which demonstrated red scaling of the skin on the back of his hands, forearms, and elbows, knees and shins.  The Veteran reported that since discharge from service, his skin condition will flare-up for three weeks to three months once a year; he indicated that symptomatology included itching and scaling of his skin on his scalp and beard area on an ongoing basis, and increased itching, scaling, redness and rashes on his face, arms, hands and thighs during flare-ups.  The Veteran reported not seeking any treatment for his condition with any physicians, but self-medicates his condition with Synlar cortisone steroid cream on an over-the-counter basis.  

On examination, the Veteran had reddened skin on his face from exposure to the elements.  His scalp had three to six millimeter patches of erythema and scaling, with 3 percent of his total body surface involved; he also had similar sized lesions under his beard area which covered 1 percent of his total body area.  There was no inflammation or lesions on any nonbearded face, neck, trunk, abdomen or gluteral clefts.  The Veteran had several two to four millimeter erythemous patches with scaling on his elbows covering 1 percent of his body area and a ten millimeter by five millimeter plaque on his penis with no other inflammation identified on his genitalia.  There was no inflammation, plaques or scaling on his legs, thighs or feet.  The Veteran had not used any light therapy, UVB, PUVA, or electron beam therapy to treat his skin condition; instead, he self-medicated himself with a topical steroid cream of unknown dosage twice daily and shampooed his scalp twice a week with no significant side-effects from treatment.  The Veteran had local itching where he had plaques, but no systemic symptomatology such as fever or weight loss; he did not have any malignant neoplasms or other benign neoplasia, urticaria, cutaneous vasculitis, or erythema multiforme.  The Veteran's total involved areas approximated 5 percent of his total body service area, but did not involve any hand, nonbearded face or neck exposed areas.  There was no scarring or disfigurement, nor was there evidence of acne or chloracne.  He did not have alopecia or hyperhidrosis.  The Veteran was diagnosed with psoriasis.

On appeal, the Veteran stated in his August 14, 2008 notice of disagreement that his previous VA examination demonstrated a total 5 percent body area of involvement; he stated that at that time, his skin condition was in remission.  However, since that examination his condition has had a major flare-up, which included development throughout his scalp, on his eyelids and up and down his arms.  The Veteran, his mother and his spouse have indicated that the effect of the Veteran's psoriasis includes being unable to wear shorts or short-sleeves due to embarrassment, and that he has scars from previous bouts of his disorder on different parts of his body.  In his substantive appeal, the Veteran indicated that his total body area affected was greater than 5 percent.  

In a December 2009 statement, the Veteran asserted that over 20 percent of his body was affected by psoriasis; he further asserted that he has used systemic therapy such as corticosteroids or other immunosuppressive drugs for longer than six weeks in a year throughout the appeal period.  The Veteran indicated that he believed he should be evaluated as 30 percent disabled.  The Veteran submitted two private prescription receipts demonstrating the use of Synlar and Fluocinonide topical steroid creams used to treat his condition.

In his August 2011 hearing, the Veteran and his spouse testified to many of the Veteran's symptoms described above, but indicated that in March 2011 he began seeking treatment with VA in Eugene, Oregon, and that since beginning that treatment his condition has significantly improved.  The Board notes that during the hearing, the undersigned observed and estimated that approximately 20 percent of the Veteran's head and face were affected by his skin condition.  Finally, during the hearing, the Veteran stated that he was once prescribed Methotrexate, which is a pill; he indicated that he had an allergic reaction to that medication and therefore had to stop taking it and was returned to the Synlar steroid cream instead.

On the basis of the foregoing, the Board finds that beginning August 14, 2008, a 30 percent evaluation, but no more, for psoriasis is warranted; but prior to that date, the objective evidence does not warrant an evaluation than that currently assigned.  The reasoning is as follows.

For the period prior to the August 14, 2008, the Board notes the significant findings in the February 2008 VA examination, which demonstrate approximately 5 percent of the Veteran's total body and exposed body area were affected.  There are no characteristics of disfigurement noted at that time, nor does the Veteran argue on appeal that such are present at any time during the appeal period.  Furthermore, the Board acknowledges that the Veteran's skin is shown to be scaly and red with some lesions at that time; however, there is no visible or palpable tissue loss, nor is there any gross distortion or asymmetry of a feature or paired features noted at that time.  

The Board also acknowledges that the Veteran was prescribed and self-medicated himself throughout the appeal period with a topical steroid cream; the Veteran has argued on appeal that such is systemic therapy involving corticosteroids or immunosuppressive drugs.  The Board notes that systemic therapy involving corticosteroids and immunosuppressive drugs are usually oral in nature, and are not topical cream-based treatments.  The lay evidence of record demonstrates that the Veteran was once prescribed Methotrexate-a systemic therapy for psoriasis-but he had an allergic reaction to that medication.  As the evidence on appeal does not note the exact dates of treatment nor assert that such drug was used for at least six weeks before an allergic reaction occurred, the Board finds that a higher evaluation on the basis of systemic therapy is not applicable at all during the appeal period.  Simply put, it does not appear that, for any six week period during the appeal period, the Veteran was taking a systemic therapy for his skin condition.

The Veteran's statements on appeal specifically note that his skin condition, prior to his August 14, 2008 notice of disagreement, was in remission.  On the basis of these statements, the Board finds that the Veteran's symptomatology significantly increased to encompass at least 20 percent of his total body area; such more closely approximates to a 30 percent evaluation.  As the first evidence of record which documented an increase in symptomatology, the Board assigns a 30 percent evaluation on August 14, 2008-the date such evidence was received by VA.  

A higher evaluation than 30 percent for this period is not for application because the Veteran's statements specifically note that he has more than 20 percent of his total body area affected and that he should be assessed a 30 percent evaluation.  Such limiting statements as to what percentage he should be due, particularly when the exact language from the rating criteria noted alleged systemic therapy use, demonstrates implicitly that the Veteran did not believe that his total body area affected was more than 40 percent.  

Additionally, as noted above, the Veteran does not have any visible or palpable tissue loss, gross distortion or asymmetry of a feature or paired features, nor does he have-or assert that he has-any characteristics of disfigurement at any point during the appeal period.

Accordingly, the Board finds that a 30 percent evaluation, but no higher, is warranted, beginning August 14, 2008; but prior to that date, an evaluation in excess of 10 percent is not warranted.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800, 7816.  In reaching this conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board notes that an assignment of a 30 percent evaluation in this decision represents a full grant of benefits sought on appeal by the Veteran.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected psoriasis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 


ORDER

For the period prior to August 14, 2008, an initial evaluation in excess of 10 percent for psoriasis is denied.

A 30 percent evaluation, but no more, for psoriasis is granted, for the period beginning August 14, 2008, subject to the regulations controlling the payment of monetary benefits.


REMAND

The Veteran's December 1962 enlistment examination noted that the Veteran had third degree bilateral pes planus at that time.  Accordingly, the Veteran is not due the presumption of soundness as to that condition.  See 38 U.S.C.A. § 1111 (West 2002).  

The Veteran has stated throughout the appeal that his bilateral pes planus was a pre-existing condition prior to his enlistment in the military, but that such pre-existing condition was aggravated by military service.  He underwent a VA examination of his feet in February 2008, at which time he was diagnosed with bilaterally pronated feet; the examiner stated that the Veteran indicated his feet were bilaterally pronated prior to service and that he stated his feet "became more symptomatic during military service."  

The Board finds the February 2008 examination to be inadequate.  First, the Board notes that the examiner does not render any opinion as to aggravation during military service; he merely reiterates the Veteran's statements that he became more symptomatic during service.  Such statements of a lay history as provided by the Veteran do not amount to a medical opinion merely because the transcriber of such statements happens to be a medical professional.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  

Moreover, the examiner failed to address any of the Veteran's service treatment records and provide a rationale for why such either demonstrate or do not demonstrate aggravation during military service-the central issue to the Veteran's bilateral pes planus claim.  Thus, the Board finds that a remand is necessary in order for another VA examination to be afforded to the Veteran for his bilateral pes planus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Also, during the Veteran's August 2011 hearing, he stated that he was recently fired from his job; he stated that the gas station that he worked for found "other reasons" for which to fire him, but that he believes his severe psoriasis was the underlying reason for his dismissal because he had to work with the public; he indicated that in his previous 5 years there, he had never had a complaint against him and that about the time of his psoriasis flare-up, he suddenly had a complaint lodged against him for being rude to a customer.  

The Board notes that no opinion as to unemployability due to the Veteran's psoriasis was rendered during the February 2008 VA examination.  As the Veteran has asserted that he cannot work because of his psoriasis, the RO/AMC should develop that claim in order to adequately adjudicate it, such as obtaining the relevant opinions and employment information necessary, including a VA Form 21-8940.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Seattle, Washington; Eugene, Oregon; and, Port Orford, Oregon VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since October 2009 and associate those documents with the claims file.

2.  The RO/AMC should complete any development necessary in order to adjudicate his claim for TDIU, including asking him for information regarding his employment and education history since discharge from military service.  To this end, furnish him with an application for TDIU, VA Form 21-8940.

3.  Schedule the Veteran for a VA podiatric examination in order to determine whether the claimed bilateral pes planus was aggravated by military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state a diagnosis for any current bilateral foot disorder found, to include bilateral pes planus.  

The examiner should take as conclusive fact that the Veteran's bilateral pes planus existed at the time of his enlistment and is considered a pre-existing medical condition at entrance into service.

The examiner is then asked to opine whether the Veteran's bilateral pes planus more likely, less likely or at least as likely as not (50 percent or greater probably) was aggravated (made permanently worse beyond the normal progression of that disease) by the Veteran's military service.  The examiner should specifically discuss the service treatment records and medical profiles the Veteran was put on due to his bilateral pes planus during military service, as well as his lay statements that such was aggravated by his military service.  

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination, including the prior ordered examinations, and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include psoriasis, bilateral hearing loss, and tinnitus, either alone, or together, are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

The examiner should specifically discuss the Veteran's psoriasis as it relates to his employability and his ability to relate with the public.  The examiner should also specifically discuss the joint effects that all of his service-connected disabilities have on his employment and whether such are sufficient to rendering him unable to obtain and maintain substantially gainful employment.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral pes planus and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


